

117 HR 2419 IH: Affordable Housing for Homeless Veterans Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2419IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Mann (for himself, Mr. Pappas, Ms. Kuster, Ms. Herrell, Ms. Ross, Ms. Spanberger, Ms. Strickland, Mr. McKinley, Mr. Bishop of Georgia, Mr. Soto, Ms. Bush, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand and extend Department of Veterans Affairs assistance for homeless veterans, and for other purposes.1.Short titleThis Act may be cited as the Affordable Housing for Homeless Veterans Act of 2021.2.Expansion and extension of Department of Veterans Affairs assistance for homeless veterans(a)ExpansionSubsection (a) of section 2041 of title 38, United States Code, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting or permanent housing after shelter;(B)in subparagraph (A), by striking named in, or approved by the Secretary under, section 5902 of this title and inserting that is the recipient of a grant under section 2011, 2013, 2044, or 2061 of this title; and(C)in subparagraph (B), by inserting , tribal entity, after State; and (2)in paragraph (3)(B)—(A)in clause (i), by inserting or to sell or rent the property directly to homeless veterans or veterans at-risk of homelessness after families; and(B)in each of clauses (i), (ii), and (iii), by striking the comma and inserting a semicolon.(b)ExtensionSubsection (c) of such section is amended by striking September 30, 2017 and inserting September 30, 2025. 